DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         MARCELINO MACEDO,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D19-2484

                           [November 4, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502017CF008550AXXXMB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We affirm appellant’s conviction for burglary of a dwelling and grand
theft of property valued at $100 or more from a dwelling or enclosed
curtilage, as well as tampering with physical evidence. While he contends
that there was no probable cause to support his arrest, which requires
suppression of the evidence seized, we disagree and conclude that the
totality of the circumstances provided probable cause to detain and arrest
appellant.

   Although the court erred in admitting the victim’s testimony of the
value of a watch which was taken, as it was based upon an appraisal which
was hearsay, see Harris v. State, 288 So. 3d 711 (Fla. 4th DCA 2020), any
error was harmless. The State provided sufficient competent evidence of
the value of other items taken in the burglary, particularly a power washer,
which met the statutory threshold. See, e.g., K.W. v. State, 983 So. 2d 713
(Fla. 2d DCA 2008).

WARNER, GERBER and ARTAU, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2